Sheldon, J.
We find nothing in the evidence which could warrant a finding of any fault or negligence in the defendant. The staircase was of ordinary construction, winding in a manner which is well known and in common use in stores and office buildings. It was not in any respect out of repair. The steps were of proper kind and form. That the place was well lighted did not show any negligence; it might have tended to show negligence if it had not been. Marwedel v. Cook, 154 Mass. 235. The brass railing was an additional precaution for safety. The case resembles McIntire v. White, 171 Mass. 170.
The expert testimony that such stairs under such conditions “ were not regarded as safe ” was clearly incompetent. The testimony that the plaintiff’s eyes were dazzled by the light and that therefore she failed to see the narrow part of the tread on which she fell had no tendency to show negligence in the defendant. Its utmost effect would be to indicate due care or the absence of negligence on her part; and that is not the point on which she fails. She was not aggrieved by the exclusion of this testimony.
The verdict for the defendant was rightly ordered.

Exceptions overruled.